Citation Nr: 0902164	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  00-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for left varicocele, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1958 to July 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board issued a decision denying the veteran's claim for 
an increased rating for left varicocele in September 2003.  A 
September 2004 joint motion vacated the Board's September 
2003 decision.  The joint motion faulted the Board's finding 
that referral of the veteran's claim to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008) was not warranted.

In November 2007, the Board again issued a decision denying 
the veteran's claim for an increased rating for left 
varicocele.  In this decision the Board again found that 
referral of the veteran's claim for an extraschedular 
evaluation was not warranted, and provided explanation as to 
why such referral was not warranted.  However, an April 2008 
joint motion vacated the November 2007 Board decision in part 
on the Board's finding that referral of the veteran's claim 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) was not warranted.

Due to the above history of the veteran's claim, the Board 
finds that a remand is required to permit the appropriate 
officials to consider the veteran's claim on an 
extraschedular basis. 

The veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The RO shall refer the veteran's claim 
for an increased rating for left 
varicocele to the Director of the 
Compensation and Pension Service for 
consideration of the claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  Upon completion of the above requested 
development reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




